Citation Nr: 1232336	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  06-08 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability, to include as secondary to right knee disability.

3.  Entitlement to service connection for a low back disability, to include as secondary to right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1973 to August 1979.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  Jurisdiction was subsequently transferred to the RO in Pittsburgh, Pennsylvania.

When this case was previously before the Board in November 2009, the Board reopened the claims for service connection for right and left knee disabilities, and remanded the claims for service connection, on the merits, as well as the claim for service connection for low back disability, for additional development.  In September 2011, the Board again remanded the claims for additional development.  These matters have since returned to the Board for appellate review.  

In February 2012, the RO granted service connection for asthma.  As this represents a full grant of this issue previously on appeal, it is no longer before the Board.

A review of the Veteran's Virtual VA electronic claims file reveals no additional records.  


FINDINGS OF FACT

1.  Right knee disability was not manifested during the Veteran's active duty service or for many years thereafter, nor is it otherwise related to such service or to any injury during service. 

2.  Left knee disability was not manifested during the Veteran's active duty service or for many years thereafter, nor is it otherwise related to such service or to any injury during service; and there is no legal basis for any award of service connection for a left knee disability on a secondary basis.
 

3.  Low back disability was not manifested during the Veteran's active duty service or for many years thereafter, nor is it otherwise related to such service or to any injury during service; and there is no legal basis for any award of service connection for a low back disability on a secondary basis.
 

CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

2.  The criteria for service connection for a left knee disability, to include as secondary to right knee disability, are not met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).

3.  The criteria for service connection for a low back disability, to include as secondary to right knee disability, are not met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating agency provided the Veteran with the notice required under the VCAA, including notice with respect to the disability-rating and effective date elements of his claims for service connection, by letter mailed in May 2006, prior to the initial adjudication of the claims.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claims herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, post-service VA and private treatment records, and the reports of various VA examinations, including the report of an August 2010 foreign examination as well as December 2011 and January 2012 VA opinion reports-as requested in the Board's previous remands.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.   The Board also finds that no additional RO action to further develop the record in connection with the claim is warranted.  

Finally, the Board finds that there was substantial compliance with the November 2009 and September 2011 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the Board in November 2009 directed the RO to contact the Veteran to identify all VA and non-VA treatment providers and obtain any records identified and afford the Veteran a VA examination.  In April 2010, the RO sent a letter requesting information concerning the Veteran's treatment providers to which the Veteran responded that he had no further medical evidence to report.  Moreover, as observed above, the Veteran was afforded a foreign examination in April 2010.  However, as the claims file was not reviewed and no etiological opinion was given, the Board remanded the case again in September 2011 and directed the RO to send the claims file to an orthopedist for an opinion concerning the right knee and a neurosurgeon for an opinion pertaining to the low back, which was done in December 2011 and January 2012, respectively.  Given that the claims file was reviewed by the VA examiners and the foreign examination report with subsequent VA opinions set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examination with opinions to be sufficient for appellate review.   Accordingly, the Board finds that there has been substantial compliance with the prior Board remand directives and, therefore, no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104 (2008).

In sum, the Board is satisfied that any procedural errors in the originating agency's development and consideration of the claims were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claims.

II.  Factual Background

The Veteran's service treatment records reflect that the Veteran was seen in February 1979 with a one-week history of bilateral knee pain, right greater than left, since returning from field exercises in Alaska.  He indicated that he had been doing extensive cross country skiing in Alaska and suffered from several falls.  An examination revealed full range of motion bilaterally and no effusion.  The right knee was tender over the medial collateral ligament, but there was no joint instability.  Drawer sign was negative.  An assessment of bilateral knee sprains was indicated.  The Veteran received a straight knee brace for the right knee.  

He was treated for continued bilateral knee complaints in March 1979.  An assessment of medial collateral ligament sprain was indicated, and the Veteran was put on a limited profile.  In July 1979, an assessment of bilateral knee pain, right greater than left, was indicated.  On the Veteran's August 1979 report of medical history at discharge, he endorsed swollen, painful joints and "bone, joint, or other deformity."  A history of chondromalacia patella was noted.  However, no abnormalities with respect to the knees, or to the Veteran's low back, were indicated on an August 1979 discharge examination.  

Following the Veteran's discharge from service, a March 1980 VA medical certificate notes that the Veteran presented requesting an evaluation of the left knee, which the Veteran stated he injured in service.  He was referred to a private orthopedic physician, as there was no service available at that facility.

VA treatment records dated in December 1980 reflect that the Veteran injured his right knee while skiing in service in 1979.  The Veteran reported at that time that when he was running a week ago, his knee gave way and he fell.  He noted a popitial ache and no swelling.  He reported that the knee had been mildly troublesome with acute problems since service.  Right knee range of motion was full and there was no instability.  An assessment of right knee instability by history was indicated.  The treating physician noted that an x-ray was within normal limits on preliminary radiology interpretation.  

Private treatment records from Dr. S. reflect that the Veteran presented in October 1981 with intermittent problems of pain in his right knee aggravated by prolonged activity.  The Veteran reported that his knee problems began in service in 1979, when he experienced a popping sensation with swelling due to skiing injury.  He indicated that there were no other injuries to the knee or other joints.  A physical examination revealed normal gait, no deformity, full range of motion, normal McMurray's testing, and no instability.  An impression of tendinitis of the right knee, specifically at the fibula, was indicated.

On VA examination in March 1983, the Veteran described an injury during exercise training in Alaska while cross country skiing.  He described periodic pain in both knees and some infrequent giving out of his knees.  The pain lasted for several days at a time, and then was not present for several days at a time.  He also endorsed periodic swelling of both knees with warmth.  He indicated that he had received treatment by several orthopedists who had been unable to help him.  On physical examination, the knees had full range of motion, without joint line tenderness, ligament laxity or effusion.  An x-ray revealed a normal right knee.  This result was compared to the December 1980 x-ray, and the examiner indicated that the knee had been stable.  A left knee x-ray was also normal.  A diagnosis of bilateral knee pain was indicated.  The examiner commented that degeneration was not evident on x-ray, as it was either too early to detect or perhaps a cartilage problem.  

Follow up private treatment records from 1983 to 1991 were silent with respect to any complaints pertaining to the knees and low back.  Importantly, the claims file does not include any further medical evidence pertaining to these disabilities until approximately 2003, 20 years after the March 1983 VA examination.  

On VA treatment in April 2003, the Veteran complained of right knee pain, instability, and intermittent swelling.  There was lateral joint line tenderness.  An April 2003 VA x-ray of the right knee revealed no significant abnormalities.  A negative examination of the right knee was indicated.  

A May 2003 statement from the Veteran's daughter indicates that she had witnessed the Veteran's difficulties with his right knee.  She stated that he always complained about his knee bothering him.  

A March 2004 VA outpatient treatment report reflects the Veteran's report of right knee injury in service while skiing.  He indicated that the right knee had been bothersome with activity ever since this injury.  There was moderate right knee edema.  Range of motion was from 0 to 130 degrees, with mild pain on full flexion.  He was able to flex the left knee to 135 degrees.  There was tenderness to palpation of the right patellofemoral joint laterally.  Lachman's testing was negative, but there was mildly increased laxity to varus/valgus testing.  A lateral tracking patella test was positive.  An assessment of right knee patellofemoral pain, lateral tracking patella, chronic pain and swelling was indicated.  

On VA outpatient treatment in September 2005, the Veteran reported that he had been involved in a motor vehicle accident some years ago and that he had experienced low back pain since that time, as well as some chronic right knee problems.  

November and December 2005 VA treatment reports reflect chronic knee pain, right greater than left.  Imaging reports were negative.  The examiner suspected chronic soft tissue irritation of the right lateral collateral ligament.  

In January 2006, the Veteran complained of right knee pain with an onset in service.  He was assessed with a degenerative lateral meniscal tear.  He underwent a right knee injection.

In May 2006, the Veteran indicated that he suffered from chronic right knee pain stemming from the 1979 in-service skiing injury.  He had increasing pain over the past several months and physical therapy and steroid injection were unsuccessful.  The knee was stable.  After physical examination, an assessment of chronic right lateral knee pain with failed nonoperative management was indicated.  It was noted, by report, that on MRI there was an old degenerative meniscal tear in that area, however, the Veteran was not tender over that area.  

Later in May 2006, the Veteran reported that since his right knee had worsened, his left knee also began to ache, which he thought was because of "babying his right side."

In June 2006, the Veteran underwent right knee arthroscopy and excision of the right knee plica.  Pertinent findings during surgery included excellent intact cartilage and menisci with no tears.  There was a large suprapatellar plica, excised.  

A follow up right knee MRI report reflects minimal medial and patellofemoral compartment degenerative joint disease.  It was noted that the Veteran's right knee likely represented the early stages of arthritis.  

A December 2006 VA outpatient treatment report reflects that the Veteran complained of left knee pain in the area under the knee cap.  He indicated that he felt that he could not put his whole weight on his knee and did not think it would hold his weight.  

On VA orthopedic evaluation in January 2007, the Veteran reported bilateral knee pain.  He noted that he had left knee pain for years, but it had worsened in the past two to three months.  He gave a remote history of injury in service, when he was diagnosed with sprains.  He indicated that his right knee had always been the more painful knee, and his recent arthroscopy did not seem to help.  An assessment of early degenerative joint disease was indicated.  

A May 2007 VA outpatient treatment report notes that increased uptake in the right knee region may be an artifact due to decreased weight-bearing of the left knee region due to pain.  In addition, it was noted that the Veteran developed low back discomfort that may well be related to his chronic knee condition.  

On VA psychiatric evaluation in September 2007, knee and back pain were also indicated.  

A February 2009 statement from the Veteran's wife reflects that she met the Veteran in 1974.  She indicated that he sustained knee and back injuries while skiing in Alaska in service in 1979.  He sought treatment at VA after service and then with private orthopedists.  He was told that there was nothing to be done to relieve the pain.  She noted that the Veteran continued to live with the pain and it worsened over the years.  The Veteran's wife also described the financial hardship that developed as a result of the Veteran's physical limitations, and indicated that they moved to her native Korea to live with their daughter for support.

A private treatment report from Korean physician Dr. H, received in May 2009, reflects a past history of right knee joint injury in 1979.  He noted that the Veteran had been his patient since 2007.  The Veteran had problems with the low back and suffered from arthritis in both knees.   He related that he injured his right knee in 1979.  The examiner noted that he could "assume that most likely the problem of pain and stiffness in the right knee joint is a direct cause from his injury in 1979."  Dr. H indicated that since the 1979 injury, the Veteran had been putting all of his weight on his left knee joint and this had gradually caused continuous pain in his low back and left knee joint.  He indicated that, despite treatment, the Veteran's condition had now progressed to degenerative arthritis.  He noted that he assumed that all of his problems most likely are from the injury.  Importantly, the examiner provided no rationale for his opinion. 

The Veteran was also afforded an examination by Dr. K. in August 2010 at VA's request.  A medical history of problems with his low back and right knee pain since he sustained injury in 1979 was indicated.  An MRI of the lumbar spine revealed minimal disc bulging at the L5-S1 level.  Knee x-rays revealed minimal degenerative changes bilaterally.  An MRI of the right knee showed fibrotic change at the infrapatellar fat pad, dilated venous structures at the lateral aspect of the knee and MM posterior horn degeneration, but no remarkable finding in the ACL, PCL, MCL, LCL and lateral meniscus.  After physical examination, diagnoses of mild osteoarthritis of the right knee and low back pain were indicated.  No further etiological opinion was given.  

Given that the foreign examiner did not have access to the Veteran's claims file or provide any opinions as to the etiology of the claimed disabilities, the Veteran's claims file was reviewed for opinion by a VA physician in December 2011.  The examiner indicated that he reviewed the Veteran's entire claims file, including his service treatment records and post-service clinical records.  He made particular note of the Veteran's history of injury in service in 1979 as well as the post-service evidence from as early 1980s.  He also indicated that he reviewed the Veteran's VA outpatient treatment records as well as the report from the foreign physicians, Dr. H and Dr. K.  

After review of these records, the examiner found it less likely than not that the Veteran's current right knee disability is related to the injuries he sustained in service.  In so finding, the examiner noted that the Veteran had a normal examination and radiographs in March of 1980 and again in 1983, which was three  years after he was discharged from service.  Rather, the examiner determined that it is more likely than not that his knee osteoarthritis, demonstrated by mild degenerative changes documents in radiographs and obtained in 2010, represent a normal aging process, given that the Veteran has mild minimal changes bilaterally as opposed to significant changes on the right, which would be more indicative of posttraumatic degenerative changes.

As for whether the Veteran's left knee disability is related, the examiner indicated that it would first be speculative to state that the Veteran had a current left knee disability, as a left knee disability was not diagnosed on examination in August 2010 and radiographic findings of minimal degenerative changes on x-ray do not necessarily correlate with the presence of a disability.  Furthermore, the examiner found that it would be speculative to comment on whether the Veteran's left knee symptoms are related to his right knee without serial radiographs or MRI documenting changes in the right knee that were then followed by changes in the left knee.  

The Veteran's claims file was reviewed by a second VA physician in January 2012 for opinion on the Veteran's claimed low back disability.  After complete review of the claims file, the examiner found it less likely than not that the Veteran's claimed low back disability is related to service or is proximately due to or the result of a service-connected condition.  The examiner noted that there was no evidence or indication based on common sense reasons that the Veteran's back pain is caused by a knee disability.  In addition, he noted that there was no indication in the record of a back problem until September 2005, after the Veteran was involved in a motor vehicle accident.

III.  Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A.  Right Knee  

The Veteran contends that he is entitled to service connection for a right knee disability, as he believes that this disability stems from the 1979 in-service skiing injury.  

Considering the pertinent evidence in light of the above-noted legal authority, the Board finds that service connection for a right knee disability is not warranted.

The foregoing evidence establishes that the Veteran has a current right knee disability, recently diagnosed as mild osteoarthritis.  However, the evidence does not support a finding that such disability is medically related to service.

Notably, although complaints of right knee pain were noted in service and the Veteran was assessed with a right knee sprain, there were no pertinent medical findings with respect to the right knee found on discharge examination.  In addition, while the Veteran complained of right knee pain in the years immediately following service, a right knee disability was not found on x-ray in 1980 or 1983, and the 1983 VA examiner did not assign a diagnosis with respect to the right knee.  There were no complaints or indication of treatment for many years following this examination.  Continued right knee complaints were not noted until 2003, but again, no diagnosis was assigned and an x-ray was negative.  Degenerative joint disease was not indicated until 2006-over 27 years after the initial in-service injury and the Veteran's discharge from service.  Moreover, the Board recognizes that at times, there was some indication of possible cartilage of meniscal damage.  However, subsequent findings during surgery as well as on MRI clearly indicated that the cartilage and ligaments were intact.   

The Board notes that the development of arthritis is well outside the one-year period required for presumptive service connection.  In addition, the Board also notes that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The record includes differing opinions as to whether the Veteran's current right knee disability is related to the in-service injury.  While private foreign physician Dr. H has suggested a relationship, the December 2011 VA physician found that is was less likely than not that such a relationship exists.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment. Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In this case, the Board finds the December 2011 VA physician's opinion-to the effect that the examiner found that there was less likely than not a relationship between the Veteran's right knee disability and service-the most probative medical opinion on this point.  In so finding, the Board notes that the examination report reflects a complete review of the claims file, including service treatment records and post-service medical records.  While the physician was unable to provide a physical examination, he had access to Dr. K's most recent physical examination and all prior treatment records.  The physician provided a specific rationale for this opinion, showing consideration of the Veteran's history and the medical evidence of record.  The rationale underlying the opinion is reasonable and consistent with the evidence of record.  

By contrast, Dr. H did not have access to the Veteran's claims file in formulating his opinion.  In addition, Dr. H only addressed the Veteran's self-reported history of injury in service.  He did not have access to the actual records involving the in-service injury, nor did he comment on the fact that a right knee disability was not found in the years immediately following the Veteran's discharge or for many years thereafter.  Importantly, Dr. H only provided a conclusory opinion without any rationale for the conclusion reached. 

As the Board finds the opinion of the December 2011 VA physician is entitled to greater probative weight, it follows that the most persuasive medical opinion evidence on the medical nexus question weighs against the claim.

Moreover, the Veteran's own reported medical history of a right knee disability with an onset during service in some of his medical records does not constitute competent, persuasive evidence of the required nexus between the current right knee disability and service.  The mere transcription of medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional.  See Grover v. West, 12 Vet. App. 109, 112 (1999); Leshore v. Brown, 8 Vet. App. 406, 409 (1995).

In addition to the medical evidence, the Board has considered the Veteran's own assertions as well as his wife's and daughter's statements.  However, none of this evidence provides a basis for allowance of the claim.

The Board notes that lay persons are competent to offer evidence as to facts within their personal knowledge, such as the occurrence of an in- service injury, and symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As indicated, the Veteran as well as his wife and daughter have asserted continuity of right knee symptoms since the initial in-service injury.  However, such assertions must be considered in light of the medical and other evidence of record.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

Here, the Board notes that there are no records to support the Veteran's, his wife's and daughter's assertions of continuity of symptoms up to the current diagnosis in 2006.  Rather, as noted above, a right knee disability was not found on the Veteran's discharge from service or within the first few years following discharge from service.  Despite the Veteran's complaints of right knee pain, treatment records and diagnostic tests do not document a diagnosis of degenerative arthritis until 2006.  Importantly, as noted above, there is a period of 20 years where there are no pertinent complaints concerning the right knee.  It would be reasonable to assume that the Veteran would have reported chronic right knee pain during this period if he was in fact experiencing it.  The Board also finds it significant that it appears that the Veteran began reporting right knee problems after an intervening motor vehicle accident.  These facts diminish the credibility of these statements with respect to pertinent symptomatology since service and, in turn, these statements have minimum probative value. 

The Board also points out that, in rendering the probative opinion on the question of medical nexus, the December 2011 VA physician clearly considered all pertinent evidence of record-to include the assertions of continuity of right knee symptoms since service-and still rendered a medical opinion that is adverse to the claim.  

As such, the Board finds that the Veteran's assertions as well as the statements of his wife and daughter as to continuity of symptoms are outweighed by the more probative VA medical opinion, on the question of whether there exists a medical nexus between such current right knee disability and service.

Furthermore, to whatever extent the Veteran, his wife, his daughter and/or his representative attempt to directly establish a nexus between the current right knee disability and service on the basis of lay assertions, alone, such attempt must fail.  Again, laypersons are competent to testify as to their observations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336   (Fed. Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau). 

However, in this case, the matter of medical etiology of the claimed right knee disability is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran, his wife, his daughter and his representative are not shown to be other than laypersons without the appropriate medical training and expertise, they are not competent to render an opinion on etiology.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186   (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for right knee disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


B.  Left Knee and Low Back

The Veteran also contends his left knee and low back disabilities were incurred in service, or that the stress from his right knee disability has led for him to favor his left knee, causing disability in this knee, and putting additional strain on his low back.

In addition to the above noted legal authority, under 38 C.F.R. § 3.310(a), service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury. That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice- connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

With respect to the claim for service connection for left knee disability on a direct basis, the Board notes that the Veteran's service treatment records reflect complaints of left knee pain after the skiing accident; however, the pain was reportedly much greater in the right knee.  There were no abnormalities found on discharge.

While post-service medical records indicate that the Veteran requested evaluation of the left knee in March 1980, there is no evaluation of record and there were no other left knee complaints noted in other treatment records from the 1980s, and the 1983 VA examination report was negative with respect to left knee findings or diagnosis.  Treatment records do not document complaints of left knee pain again until November 2005.  Minimal degenerative changes were found on x-ray, as reported by Dr. K. in August 2010.

The Board further notes that the development of arthritis is well outside the one-year period required for presumptive service connection.  Again, the Board also notes that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  See Maxson, 230 F.3d at 1333.

Moreover, there is no competent evidence or opinion even suggesting that there exists a medical nexus between the current diagnosis and any incident of service. None of the medical evidence reflects any finding to that effect, and neither the Veteran nor his representative has presented or identified any such existing medical evidence or opinion.  

With respect to service connection for a low back disability on a direct basis, the Board notes that there is no evidence of complaint, findings, or treatment with respect to the low back during service.  The Veteran's August 1979 discharge examination was negative for findings with respect to the back or lumbar spine.  

Following service, there were no complaints of low back pain until VA treatment in September 2005, when the Veteran reported pain stemming from a post-service motor vehicle accident.  Outside of the Veteran reports of pain, no diagnosis with respect to the lumbar spine was noted until the August 2010 foreign examination, which reflects minimal disc bulging at the L5-S1 level.  The Board again notes that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  See Maxson, 230 F.3d at 1333.

Moreover, the only competent opinion to address the question of whether there exists a medical nexus between the Veteran's service and his claimed low back disability is not supportive of the claim.  The Board notes that the examiner rendered the opinion after thoroughly reviewing the claims file and medical records and recent examination report.  The examiner provided a rationale for his opinion, noting that the Veteran's low back complaints were not noted until 2005, and only after a reported motor vehicle accident.  Hence, the Board accepts this opinion as probative of the medical nexus question.  Significantly, the Veteran has not presented or identified any contrary competent evidence or opinion-i.e., one that, in fact, supports the claim.

In addition to the medical evidence, the Board has considered the Veteran's own assertions, as well as those advanced by his representative, on his behalf.  However, none of this evidence provides a basis for allowance of either claim of a direct 

The Board again notes that the Veteran is competent to offer evidence as to facts within his personal knowledge, such as the occurrence of an in- service injury, and his own symptoms.  See, e.g., Layno, 6 Vet. App. at 469; Grottveit,, 5 Vet. App. at 93.  With respect to the low back, the Veteran does not allege, nor does the record reflect, continuity of low back symptoms since service.  In addition, though the Veteran has occasionally complained of onset of left knee symptoms in service and intermittent left problems since that time, he has not alleged continuity of left knee symptoms.   Rather, his main contention is that his right knee disability have caused additional strain on his left knee and low back, leading to the development of both claimed disabilities.

Furthermore, with regards to any assertions of Veteran, his wife, his daughter and his representative that there the Veteran's left knee and low back disabilities are directly related to service, no such assertions alone, provide a basis for allowance of the claim. The Board again notes that the laypersons are competent to testify as to their observations.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at  1336.  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, 581 F.3d at 1316. 

However, in this case, the matter of medical etiology of the claimed left knee and low back disabilities is within the province of trained medical professionals. See Jones, 7 Vet. App. at  137-38.  As the Veteran, his wife, his daughter and his representative are not shown to be other than laypersons without the appropriate medical training and expertise, they are not competent to render an opinion on etiology. See, e.g., Bostain, 11 Vet. App.at 127, citing Espiritu v. Derwinski, 2 Vet. App. at 492.  See also Routen, 10 Vet. App. at 186.   Hence, the lay assertions in this regard have no probative value.

In turn to service connection for either disability on a secondary basis, the Board acknowledges the medical evidence of record discusses a relationship between the Veteran's right knee and his claimed left knee and low back disabilities; however, in view of the Board's decision denying service connection for a right knee disability, as noted above, there is no legal basis for granting service connection for left knee and low back disabilities on a secondary basis.  Where, as here, service connection for the primary disability has been denied, the Veteran cannot establish entitlement to service connection, pursuant to 38 C.F.R. § 3.310(a), for a secondary condition.  Any claim for such an award is without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

For all the foregoing reasons, the Board finds that the claims for service connection for a left knee disability and a low back disability must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for a right knee disability is denied.

Service connection for a left knee disability, to include as secondary to right knee disability, is denied.

Service connection for a low back disability, to include as secondary to right knee disability, is denied.




____________________________________________
J.N. MOATS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


